Citation Nr: 0906357	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-35 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a genitourinary 
disability, claimed as orchalgia.

3.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 2003 to July 
2004, with prior inactive duty for training as a member of 
the Army National Guard.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the benefits sought on appeal.

The issues of entitlement to service connection for bilateral 
hearing loss and a psychiatric disability are remanded to the 
RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
Veteran currently has a genitourinary disability.


CONCLUSION OF LAW

Service connection for a genitourinary disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002) 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In September 2004, prior to the initial adjudication of the 
claim, the Veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide the names of persons, agency, or 
company who had additional records to help decide his claim.  
He was informed that VA would attempt to obtain review his 
claim and determine what additional information was needed to 
process his claim, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  In March 2006, the Veteran 
indicated that he had no additional evidence to submit in 
support of his claim.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in June 2006 should his service connection claim be 
granted.  It is therefore inherent in the claim that the 
Veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  A VA medical examination pertinent to the claim 
was obtained in November 2004.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.
A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for a genitourinary disability.

The service medical records include a March 2003 retention 
examination that reflects a normal genitourinary evaluation.

VA medical records dated in August 2004 reflect a negative 
genitourinary examination. In October 2004, the Veteran 
complained of testicular pain that began during service after 
he slipped and tripped down a flight of stairs and developed 
immediate back pain located to the lower aspect.  Two weeks 
after the incident he had testicular pain and tenderness with 
discomfort in the lower abdominal/pelvic area.  However, a 
prostate exam was negative.  Additional medical records 
reflect a diagnosis of scrotal pain.

The Veteran underwent a VA genitourinary examination in 
November 2004 at which time he complained of low back pain 
that radiated to the intrascrotal sac.  However, on 
examination there was no redness, fever, or discharge and he 
was diagnosed with orchalgia after forceful exertion.  
Orchalgia is defined as "pain in the testis." Dorland's 
Illustrated Medical Dictionary 1321 (30th ed. 2003).  

VA medical records include a March 2005 report which 
indicates that an examination of the abdomen was negative for 
scrotal masses or testicular lesions.  The prostate was 
slightly enlarged, but was soft without nodules or 
tenderness.

The Veteran underwent a VA spine examination in September 
2005 at which time he complained of pain in the lumbosacral 
area at the paravertebral muscles and in the left inguinal 
area that radiated to his left testicle.  He was diagnosed 
with lumbosacral strain-myositis and iliopsoas strain, with 
no evidence of left radiculopathy on examination.  A 
September 2005 rating decision granted service connection for 
a lumbar spine disability and iliopsoas strain.

The Veteran underwent a VA muscles examination in January 
2006 and complained of left testicle pain.  The examiner 
noted that a scrotal sonogram performed in November 2005 did 
not indicate any intra or extra testicular sonographic 
abnormalities.  The Veteran was also seen be a urologist who 
did not find any hernia or scrotal abnormalities.

The Board recognizes Veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As laypersons, however, they are not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that he 
currently suffers from a genitourinary disability or that any 
genitourinary disability is a result of his service.

The Board finds that there are no post-service medical 
records that demonstrate that the Veteran currently has a 
diagnosed genitourinary disability.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
38 U.S.C.A. § 1110.  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the 
absence of evidence showing a current diagnosis of a 
genitourinary disability, service connection cannot be 
granted.  To the extent that the Veteran complains of 
testicular or scrotal pain, medically termed as orchalgia, 
pain itself is not a disability for VA purposes.  A symptom 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability.  Without a pathology to which the symptoms of 
testicular or scrotal pain can be attributed, there is no 
basis upon which service connection may be granted.  Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).

Here, the competent medical evidence shows that the Veteran 
complained of testicular pain that radiated from his service-
connected lumbar spine disability.  There is no competent 
medical evidence of record that demonstrates the presence of 
a current genitourinary disability.  The evidence show only 
diagnoses of orchalgia and scrotal pain without findings of 
any underlying disability.  All further testing was negative 
to locate any disability of the scrotum or testicles.  
Because no genitourinary disability has been currently 
diagnosed in this case, the Board finds that service 
connection for a genitourinary disability is not warranted.

Finally, while the veteran served in the in the Southwest 
Asia Theater of operations during the Persian Gulf War, there 
is no competent medical evidence that shows that the veteran 
has any disability that could be considered an undiagnosed 
illness based on service during the Persian Gulf War.  The 
pain in his testicles has been medically found to radiate 
from his service-connected back disability and is thus 
attributed to a know medical causation  38 U.S.C.A. 
§ 38 U.S.C.A. § 1117 (West Supp. 2007); 38 C.F.R. § 3.317 
(2008).

The Board finds that the preponderance of the evidence is 
against the veteran's claim and the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a genitourinary disability is denied.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims for service connection for a bilateral 
hearing loss and a psychiatric disability.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  
The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claims requires 
additional development.

With respect to the Veteran's claim for service connection 
for a psychiatric disability, service medical records include 
an August 2003 retention examination report which reflects a 
normal clinical psychiatric evaluation.  A May 2004 clinical 
record indicates that he was evaluated for an adjustment 
disorder related to marital problems and the divorce process 
which started three to six months ago.  It was noted that he 
had adequate coping skills and that there was no need for 
medication or psychopathology at that time.  According to a 
June 2004 post-deployment assessment, the Veteran then 
claimed that in the past month he had an experience that was 
so frightening, horrible, or upsetting that he felt numb or 
detached from others, activities, or his surroundings.  He 
was down, depressed, or hopeless and indicated that he heard 
loud voices.  He also had nightmares, avoided certain 
situations; was constantly on guard, watchful, or easily 
startled; and felt numb or detached from others, activities, 
or his surroundings.  His service personnel records list his 
military occupational specialty as administrative specialist.

The Veteran underwent a VA mental disorders examination in 
November 2004 and was diagnosed with adjustment disorder and 
anxious mood.

VA medical records dated in April 2005 indicate that the 
Veteran's wife reported changes in his behavior after he 
returned from active duty, especially after he learned that 
his battalion was going to be activated and of the recent 
death-in-action of a friend.  A May 2005 report reflects a 
diagnosis of depression, not otherwise specified (NOS), with 
anxiety.  In June 2005, the Veteran reported that during 
service he was guarding a shop that was transporting 
machinery and guns when they were attacked and he killed an 
innocent fisherman.  He was diagnosed with depressive 
disorder NOS, rule out post-traumatic stress disorder (PTSD).

A May 2005 private opinion shows a diagnosis of post-
traumatic stress syndrome based on acute stressors from 
trauma and memories from the conflict in Kuwait.  However, a 
July 2005 VA psychology report indicates that he did not 
satisfy the criteria for a diagnosis of PTSD.  VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Accordingly, a remand for an etiological opinion, 
rationale, and examination is necessary to confirm the 
diagnosis of any current psychiatric disability and to 
determine whether any current psychiatric disability is 
related to the Veteran's service.  In this regard, the 
examiner on remand should specifically reconcile the opinion 
with the November 2004 VA examination report, May 2005 
private opinion, July 2005 VA opinion, and any other opinions 
of record.  In addition, the Board finds that the veteran 
should be requested to provide more information regarding his 
claimed inservice stressors so that an attempt to verify 
their occurrence may be made through the United States Army 
and Joint Services Records Research Center.

Finally, the Veteran claims that his bilateral hearing loss 
is related to six years of National Guard service.  However, 
the only service medical records that have been secured 
pertain to his active service from October 2003 to July 2004.  
Therefore, all of his service medical records should be 
obtained.

The Veteran's service medical records include a June 2004 
audiological evaluation that reflects a diagnosis of 
bilateral mild to moderate sensorineural hearing loss.

The Veteran underwent a VA audio examination in November 2004 
and presented with complaints of bilateral hearing loss for 
some years and reported one year of military noise exposure 
while in an artillery unit in the Persian Gulf.  He also 
reported occasional military noise exposure in the firing 
range during his six and a half years in the National Guard.  
He complained of occasional earaches and denied any 
occupational noise exposure.  He was diagnosed with a mild 
bilateral sensorineural hearing loss.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2008); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Accordingly, a remand for an etiological opinion, rationale, 
and examination is necessary to determine whether any current 
bilateral hearing loss is related to the Veteran's service.

Accordingly, the case is REMANDED for the following action:


1.  Ask the veteran to provide information 
regarding his claimed stressors for his 
claim for service connection for post-
traumatic stress disorder.

2.  Attempt to verify any claimed 
stressors with the United States Army and 
Joint Services Records Research Center.

3.  Obtain the Veteran's service personnel 
and service treatment records which have 
not already been obtained.

4.  Schedule the Veteran for a VA 
examination to determine the current 
nature and etiology of any bilateral 
hearing loss.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The rationale for all opinions 
must be provided.  Specifically, the 
examiner should provide the following 
opinion:

(a)  Diagnose any current bilateral 
hearing loss.

(b)  Is it at least as likely as not 
(more than 50 percent probability) that 
any current bilateral hearing loss was 
incurred in or aggravated during the 
Veteran's service, including exposure 
to acoustic trauma from service in an 
artillery unit?

5.  Schedule the Veteran for a VA 
examination to determine the current 
nature and etiology of any psychiatric 
disability.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  Inform the examiner of any 
inservice stressors whose occurrence has 
been verified.  The examiner should 
specifically attempt to reconcile the 
opinion with all other opinions of record, 
including the November 2004 VA examination 
report, May 2005 private opinion, and July 
2005 VA opinion.  Specifically, the 
examiner should provide the following 
opinion:

	(a)  Diagnose any current psychiatric 
disability.

(b)  Provide a full multi-axial 
diagnosis and specifically state 
whether or not each criterion for a 
diagnosis of PTSD is met pursuant to 
DSM-IV.

(c)  Is it as likely as not (more than 
50 percent probability) that any 
current psychiatric disorder, to 
include PTSD, was incurred in or 
aggravated during the Veteran's 
service, including a May 2004 report 
which indicates treatment for an 
adjustment disorder and a June 2004 
post-deployment assessment?  If so, 
upon what verified stressor is the 
diagnosis of PTSD based?

6.  Then, readjudicate the issues on 
appeal.  If the decision remains adverse 
to the Veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


